         Case 2:20-cv-00966-NR Document 80-2 Filed 07/13/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                              : Civil Action
 PRESIDENT, INC., et al.,                         :
                                                  :
                        Plaintiffs,               :
                                                  : No.: 2:20-cv-966
        v.                                        :
                                                  :
 KATHY BOOCKVAR, et al.,                          :
                                                  :
                        Defendants.               : Judge J. Nicholas Ranjan

                                      [PROPOSED] ORDER

       AND NOW THIS ______________ day of July, 2020, upon consideration of Plaintiffs’

Motion for a Speedy Declaratory Judgment Hearing and Expedited Discovery (ECF No. 6), and

Defendants’ Responses thereto, the Court hereby ORDERS that the Motion is DENIED in part

and GRANTED in part. The Court hereby ORDERS that the Declaratory Judgment Hearing and

Discovery in this matter shall be expedited as follows:

       1.      Defendants shall answer, move, or otherwise respond to the Complaint by

______________ of _______, 2020.

       2.      All parties may serve written discovery beginning on August 3, 2020 and thereafter

until the close of discovery. The parties’ discovery shall not request information duplicative of

the public information provided by Pennsylvania’s Department of State under Section 815 of

Pennsylvania’s Administrative Code, 71 P.S. Sec. 279.6.

       3.      The parties shall meet and confer in good faith to agree upon a reasonable expedited

deadline for responses to written discovery. If the parties cannot agree upon a reasonable deadline,

the parties should contact chambers to schedule a telephonic conference to discuss the dispute. No

discovery-related motions should be filed until after the telephonic conference with the Court.



                                                 1
         Case 2:20-cv-00966-NR Document 80-2 Filed 07/13/20 Page 2 of 2




       4.      Discovery shall close on ________________________, 2020.

       5.      The Court sets      ______________________, 2020, at ____:____ ___.m., for

hearing on Plaintiffs’ declaratory judgment claims.

       6.      On _________________________, 2020, at ____:____ ___.m., the Court will have

a pretrial hearing to discuss any further deadlines, including, but not limited to, the scheduling of

fact or expert depositions.

       IT IS SO ORDERED.



                                                              ______________________________
                                                              United States District Judge




                                                 2
